DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This Office action is responsive to the amendment filed 4/1/2021.  Claims 4-5 & 9-12 are canceled by Applicant.  Claims 13-21 are newly presented.  Claims 1-3, 6-8, & 13-21 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in light of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 4/9/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A gas turbine engine comprising: 
a fluid passage fluidly connecting at least two components of the gas turbine engine;
a tunable resonator, the tunable resonator being an in-line resonator, the tunable resonator comprising:
an inlet connected to the fluid passage and configured to receive fluid from an upstream portion of the fluid passage; 
an outlet connected to the fluid passage and configured to discharge fluid to a downstream portion of the fluid passage; 
a common central axis defined through the fluid passage, the inlet, and the outlet;

a resonating volume defined between the inlet and the outlet and along the common central axis, the inlet and the outlet being in fluid communication via the resonating volume, wherein an axial direction and a radial direction are defined relative to the common central axis, and wherein the resonating volume is configured to vary as a function of a volume of an inflatable member located inside the tunable resonator, the inflatable member extending axially and circumferentially relative to the common central axis, the inflatable member having a means for varying the volume by expanding or retracting the inflatable member, the inflatable member connected to a fluid source for varying the volume of the inflatable member, wherein the resonating volume is fluidly disconnected from the volume of the inflatable member, the inflatable member thereby configured to tune 


  13.  The gas turbine engine according to claim 1, wherein is located axially between the inlet and the outlet.  

14.  The gas turbine engine according to claim 1, wherein the inflatable member extends fully circumferentially around the common central axis.  

15.  The gas turbine engine according to claim 1, wherein the inflatable member extends or retracts in [[an]] the axial direction and/or [[a]] the radial direction relative to the common central axis.  

16.  The gas turbine engine according to claim 1, wherein [[one]] a first of the at least two components is a scoop in fluid flow communication with an annular by-pass conduit of the gas turbine engine.  

17.  The gas turbine engine according to claim 16, wherein the inflatable member of the tunable resonator expands and retracts the radial direction relative to the common central axis, the tunable resonator having a first configuration in which air can flow through the tunable resonator and a second configuration in which the inflatable member blocks air from flowing through the tunable resonator.  

18.  The gas turbine engine according to claim 16, wherein a second of the at least two components is a case of a turbine section of the gas turbine engine.  

19.  The gas turbine engine according to claim 1, wherein the inflatable member of the tunable resonator expands and retracts at least in a radial direction relative to the central axis.  

Reasons for Allowance
Claims 1-3, 6-8, & 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, an in-line resonator with the inlet, outlet, and fluid passage defining a common axis and the inflatable member connected to a fluid source for varying the volume of the inflatable member, wherein the resonating volume is fluidly disconnected from the volume of the inflatable member.
The closest prior art, other than the art previously cited on the record, is Raney 6948479 and WO2014173660 (copy attached).  Raney teaches an inline resonator with an inflatable member (18), the resonator being useful for fuel lines (see Abstract).  Also, WO2014173660 which teaches an inline resonator (Fig. 4) with a movable wall to change the resonating volume .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  













/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741